                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 KEI SHONDRA CAMPBELL,

                Plaintiffs,                                CIVIL ACTION NO.: 4:18-cv-53

        v.

 BANK OF AMERICA, N.A.,

                Defendant.


                                          ORDER

       Presently before the Court is the Plaintiff’s July 8, 2019 Status Report and August 14, 2019

Notice of Voluntary Dismissal wherein Plaintiff advises that the parties have reached a settlement

and dismisses her claims against Defendant. (Docs. 29, 30.) Accordingly, pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(i), the Court hereby DISMISSES this case WITH

PREJUDICE. The Clerk shall TERMINATE all motions and deadlines and CLOSE this case.

       SO ORDERED, this 20th day of August, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
